LUMBARD, Circuit Judge,
concurring:
I concur in the court’s opinion to the extent it affirms the district court’s entry of judgment in favor of plaintiffs and vacates that part of the judgment directing New York to pay restitution from the judiciary budget for FY 1990-91. The district court abused its discretion by dictating to New York the method by which it must budget funds for the ordered restitution. Because the district court order should be vacated on these grounds alone, there is no need for us to determine when New York’s liability accrued under state law, or to interpret N.Y.Fin.Law §§ 40(2), (3).
After this court struck down the lag payroll statute and found New York liable for the withheld salary, the State agreed to pay full restitution to all injured employees. Once New York agreed to remedy the constitutional violation, the district court should not have compelled the State to allocate funds from any particular source. Though federal courts have broad equitable powers in shaping relief for constitutional violations, we have long held that we should not put questions of the expenditure of state funds into the hands of federal judges. See New York State Association for Retarded Children, Inc. v. Carey, 631 F.2d 162, 165 (2d Cir.1980) (expressing reluctance to order the state to raise and allocate funds to remedy constitutional violations); Rhem v. Malcolm, 507 F.2d 333, 340-41 (2d Cir.1974) (same); cf. Tully v. Griffin, 429 U.S. 68, 97 S.Ct. 219, 50 L.Ed.2d 227 (1976) (refusing to interfere in assessment of taxes). Such judicial restraint acknowledges “the imperative need of a State to administer its own fiscal operations,” Tully, 429 U.S. at 73, 97 S.Ct. at 222, and the fact that “state sovereignty extends to the total conduct of a state’s fiscal affairs.” Taub v. Comm. of Kentucky, 842 F.2d 912, 919 (6th Civ.), cert. denied, 488 U.S. 870, 109 S.Ct. 179, 102 L.Ed.2d 148 (1988). This case presents no issue compelling us to depart from longstanding precedent.
Consequently, the district court abused its discretion by mandating the allocation of funds from fiscal year 1990-91. I see no need for us to determine the year in which New York’s liability accrued, or how to interpret N.Y.State Fin.Law §§ 40(2), (3). These are matters of state law that should remain within the exclusive province of the states.
Because I agree that we must vacate that part of the district court order directing New York to pay restitution from the *81fiscal 1990-91 budget, I concur in the judgment.